Citation Nr: 1515767	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction (ED) due to Department of Veterans Affairs (VA) surgeries in 1979 and 2009.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left ear hearing loss as the result of VA parotid surgery in 1987.


REPRESENTATION

Appellant represented by:       Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

With regard to the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for ED, the Veteran underwent surgery for placement of a semi-rigid penile implant in 1979, although the records from that surgery are not of record (and there has not been a Formal Finding of Unavailability in that regard).  In October 2009, the implant was replaced with a malleable prosthesis which was then later removed.  In January 2013, a VA examiner provided an opinion that the Veteran's ED became worse after the removal of his second penile implant because there was documentation that the Veteran had total numbness to the penis after the second prosthesis was placed and removed in 2009.  However, the examiner opined that it was less likely than not that the ED was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part VA providers.  The examiner noted that it appeared that the Veteran developed an infection which led to erosion which required removal of the prosthesis (in 2009).  Also, the examiner indicated that the surgical prosthesis in 1979 did not start to malfunction until 20-30 years later.  

The Board notes that with regard to the second surgery, the examiner did not opine as to whether the total ED was or was not "an event not reasonably foreseeable."  Also, the examiner did not provide a complete opinion regarding the 1979 surgery.  Thus, an addendum opinion is needed to address these matters.  

With regard to the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for left ear hearing loss, the records for the parotid surgery from 1987 are also not of record.  There has not been a Formal Finding of Unavailability in that regard, either.  In March 2013, a VA examiner opined that the parotid surgery (with the examiner noting the records were not available) did not result in the left ear hearing loss essentially because there was symmetrical hearing loss in 1989, after the surgery, and because the hearing loss then progressed unevenly and was more pronounced on the left than the right.  The examiner indicated that the Veteran would have experienced immediate loss of hearing at the time of surgery and not a delayed and slowly progressive loss.  

The Board notes that there are no audiograms of record dated in close proximity to the 1987 surgery, so it is unclear if the Veteran experienced an immediate drop in hearing on the left side immediately after surgery.  The examiner appears to indicate that because the hearing was symmetric in 1989, that the immediate drop did not occur.  However, a review of the 1989 audiogram shows that the hearing loss was worse on the left than on the right.  In 1989, the Veteran also began having problems with fluid in his left ear and underwent multiple tube placements; thus appearing to further complicate the progression of his left ear hearing loss.  

The Board finds that an addendum opinion is needed to address the fact that the hearing loss in the left ear was worse on the left than on the right in 1989, approximately two years after the surgery, since the basis of the current opinion is that the Veteran did not experience left ear hearing loss immediately after the 1987 surgery.  

Accordingly, the case is REMANDED for the following action:

1.  VA has attempted to obtain all pertinent records from Hines VA medical facility; however, there are no records for the 1987 parotid surgery, although the surgery is referenced in 1988 records, or for the 1979 surgical penile implant.  If the RO/AMC cannot obtain these records, a Formal Finding of Unavailability should be prepared, documenting all attempts to secure these records.  

2.   Obtain a VA medical addendum from appropriate VA examiners with regard to ED and left ear hearing loss.  The Veteran's record should be reviewed.  The following questions should be answered:

(A)
(1) With regard to the 1979 penile implant surgery, did the Veteran sustain any additional disability either directly or through aggravation of his preexisting condition, as a result of the VA surgery? If so, what is that additional disability;
(2) If such additional disability was sustained, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment; 
(3) Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider; and 
(4) Was the proximate cause of any additional disability an event not reasonably foreseeable?
(5) With regard to the 2009 penile implant surgery, was the proximate cause of the resultant total ED an event not reasonably foreseeable?

(B) 
(1) With regard to the 1987 parotid surgery, did the Veteran sustain any additional disability (claimed left ear hearing loss) either directly or through aggravation of his preexisting condition, as a result of the VA surgery?  The examiner should comment on the 1989 audiograms which appear to show worse hearing on the left side than on the right side.
(2) If such additional disability was sustained, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment; 
(3) Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider; and 
(4) Was the proximate cause of any additional disability an event not reasonably foreseeable?

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

